DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, 5 & 7-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 1, in accordance with the PTAB interpretation, discussed in the Appeal Decision from 12/23/2020, of the following limitation, the prior art of record fails to disclose “the non-permanent electromagnet is separately controlled from the permanent magnet motor” in combination with the rest of the limitations of the claim.  The closest art of record is Yoichi (JPH08144987).  However, the PTAB decision claims Yoichi fails to teach the permanent magnet 13c and the non-permanent magnets 16/17 separately, claiming the instant application recites functional results due to the separate controls (see top of Page 6, Appeal Decision from 12/23/2020), which is not comparable to the Yoichi reference.
Claims 2, 4, 5 & 7-17 depend on Claim 1, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746